Opinion
Per Curiam,
In this action for specific performance of a contract for the conveyance of real estate, the parties stipulated *631that the only issue involved is whether the wife-appellee was a party to the agreement. The chancellor determined that she signed as a witness rather than a party and the record adequately supports this finding.
Decree affirmed at appellant’s costs.
Mr. Justice Roberts dissents and would grant specific performance against the appellee-wife on the grounds that the record clearly establishes that she acknowledged and ratified the written contract for the sale of the property.